Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 5-6, “the cross-machine direction” should be changed to – a cross machine direction --.
Claim 1, line 16, “a second web” should be changed to – the second web --.
Claim 2, line 1, “anvil the” should be changed to – anvil and the --.
Claim 4, line 2, “applications” should be changed to – application device --.
Claim 14, lines 5-6, “the cross-machine direction” should be changed to – a cross machine direction --.
Claim 14, line 14, “a second web” should be changed to – the second web --.
Claim 17, line 2, “applications” should be changed to – application device --.

Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a method of bonding a first web of material to a second web of material to form a composite material, the prior art does not teach or make obvious the concept of (b) providing a first energy application device extending transverse in a cross-machine direction, the first energy application device including a primary bonding pattern and a secondary bonding pattern, wherein the primary bonding pattern in combination with the secondary bonding pattern extends continuously in the cross-machine direction; and (d) moving the second energy application device in the cross-machine direction, and thereby extending the second energy application device over the first energy application device and operating the first and second energy application devices in combination and thereby applying energy to the first web of material and the second web of material at a line moving progressively across the first web of material and the second web of material to bond the first web of material to the second web of material in the manner claimed by the applicant.
Regarding claim 14, in a method of bonding a first web of material to a second web of material, the prior art does not teach or make obvious the concept of (b) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745